DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 2/16/22 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The prior objection to the specification is withdrawn.  The amendment to the specification filed 2/16/2022 is accepted by the Examiner.  

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  corresponding paragraphs of the specification as filed to P74 and 76-77 of the PGPUB should correct “sulfone group” to “sulfonic acid group.”  
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971) (MPEP 2163.07).  As detailed in the prior Office Action rejection of claim 6 under 35 U.S.C. 112(b)/second paragraph, claim 6 and P76-77 of the PGPUB recited/recites, respectively, that the anion-based electrolyte comprises a polymer having a sulfone group.  A sulfone group is a functional group characterized by a sulfur atom doubly-bonded to two oxygen atoms, and flanked by two carbon atoms of any hybridization (Illustrated Glossary of Organic Chemistry, http://www.chem.ucla.edu/~harding/IGOC/S/sulfone.html) (copy provided):

    PNG
    media_image1.png
    137
    261
    media_image1.png
    Greyscale

The instant disclosure teaches that the polymer having a sulfone group may be polystyrene sulfonate or polyvinylsulfonic acid (P76-77), each of which do not have a sulfone group but rather a sulfonic acid group (e.g., -SO3H) such that the group does not meet the standard definition of a sulfone group given the sulfur atom is only attached to one carbon atom.  
Correction to the claims has been made; however, the specification should be corrected to provide proper antecedent basis for the language added to the claims and to correct the obvious error.  
Additionally, the same correction required of claim 16 of  “allying” being amended to “alloying” (claim objection below) within the disclosure should be implemented to correct the typographical error (P81).
Appropriate correction is required.  

Claim Objections
4.	The objections to claims 2-7 are withdrawn in view of the appropriate correction filed.

5.	Claim 1 is objected to for the limitation added of, “wherein the carrier-nanoparticle complex is adapted for use in a fuel cell.”  “Adapted for” has been held as claim language that may raise a question as to the limiting effect of the language in the claim.  The instant written description does not make clear that such a clause has some specified additional structure or meaning, and similar to an intended use clause in a preamble of a claim, it is not accorded any patentable weight given it merely recites the intended use of a structure, wherein the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also In re Hutchinson, 69 USPQ 138 in which the court held that “adapted for” is a functional statement that is not regarded as limiting the claims which are article/product claims, and does not constitute a limitation in any patentable sense.  Accordingly, the inclusion of the “adapted for” clause within the claim is extraneous and it is objected to for this reason give claims are required to the define the matter for which protection is sought and shall be “clear and concise” (Article 6).

6.	Claim 16 is objected to because of the following informalities:  “allying” should be amended to “alloying.”  
Claim 17 is objected to because of the following informalities:  the sentence is grammatically incorrect in terms of “wherein the anion-based polymer electrolyte comprises a polymer having a sulfonic acid group is selected from…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The prior rejections of claim 1, and thus dependent claims 2-7, and claims 2, 3, and 6, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are partially withdrawn in view of the corrections filed; those that remain and are maintained are repeated below.  Additionally, the amendments to the claims require new rejections to the claims under this heading as detailed below.
	Accordingly, claim 1, and thus dependent claims 2-7, 16, 17, claim 2, claim 3, claim 4, claim 16, and claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) 	Claim 1, line 14 recites the limitation of:  “wherein the nanoparticle comprises one, two or more metals selected…” There is insufficient antecedent basis for this limitation in the claim rendering the claim indefinite.  Furthermore, it is not clear if the nanoparticle in line 14 is meant to invoke antecedent basis to:
“a plurality of metal nanoparticles provided on the carrier” (line 3) OR [the subset of]
“one or more of the metal nanoparticles” having the feature of being exposed to the outside of the carrier-nanoparticle complex (lines 5-6).

In other words, it is not clear if claim 1, line 14 should read:
“wherein the plurality of metal nanoparticles comprise
“wherein the one or more of the metal nanoparticles exposed to the outside of the carrier-nanoparticle complex comprises…”  
B)	Claims 2 and 3 remain rejected as being indefinite because as detailed above, there are two recitations involving metal nanoparticles (claim 1, line 3 and claim 1, lines 5-6) with one being a subset of the other, and it is not clear which of the two is being referred to by the recitation of “the metal nanoparticles” (claim 2) or “the metal nanoparticle” (claim 3).  Claim 3 is further indefinite because it still recites “the metal nanoparticle” (singular), wherein this is further problematic in terms of the new recitation of “the nanoparticle” (comprising a metal) as newly added to claim 1.  Accordingly, the claims fail to invoke proper antecedent basis and render each of the claims indefinite.
C)	Claim 1 has been amended to require the following:

    PNG
    media_image2.png
    82
    636
    media_image2.png
    Greyscale

Claim 4 recites:

    PNG
    media_image3.png
    84
    633
    media_image3.png
    Greyscale

Claim 1 already recites that the cation-based polymer electrolyte comprise a polymer having an amine group that is required to be one of the options recited; claim 4 thus fails to make clear if this is an additional polymer now required of the cation-based polymer electrolyte, or if claim 4 fails to invoke proper antecedent basis to amended claim 1. 
D)	Newly added claim 16 is rejected for failing to invoke proper antecedent basis in terms of reciting “the nanoparticles comprise platinum (Pt)…” It is not clear which of the now three options this is meant to refer to in claim 1 (see sections A and B above).
E)	Claim 17 recites, “the anion-based polymer electrolyte comprises a polymer having a sulfonic acid group” which fails to make clear if this is a new requirement of the anion-based polymer electrolyte [i.e., a [second] polymer having a sulfonic acid group] or if this is a failure to invoke proper antecedent basis [i.e., “a polymer having a sulfonic acid group” should be “the polymer having the sulfonic acid group”].
	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as best as possible in terms of prior art application.
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 17 as newly added requires the following:

    PNG
    media_image4.png
    114
    649
    media_image4.png
    Greyscale

The disclosure fails to provide support that the anion-based polymer electrolyte comprising [a/the?*] polymer having [a/the?*] sulfonic acid group (*see rejection above under 35 U.S.C. 112(b)/second paragraph, section E) may be a mixture of the above options.  P76-77 of the PGPUB recites the following:

    PNG
    media_image5.png
    108
    436
    media_image5.png
    Greyscale

The written description does not lend itself to providing support that Applicant, at the effective filing date of the invention, contemplated utilizing mixtures of the above components as recited in newly added claim 17. 
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
10.	The rejection of claims 1-4 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US 2015/0024304) is withdrawn in view of the amendments provided.  

Claim Rejections - 35 USC § 103
11.	Claims 1-4, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy previously provided), as 
evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided).
Regarding claim 1, Nakashima teaches a carrier-nanoparticle complex (Fig. 2b; P130; not limited to full disclosure) comprising: 
a carbon carrier 10  (“ a carrier”) (P20, 78-79, 130);
a plurality of metal catalyst particles 16 provided on the carbon carrier 10 including platinum-oriented metal particles such as platinum, ruthenium, cobalt, and the like (P68) that are illustrated (see Figs. 2b, 3; P99- adhesive layer 12 is set to 1 to 5 nm and P110- proton conduction layer 14 is set to 1 to 5 nm) and shown in the SEM images (Figs. 4a-7, 9) to be nanoparticles (i.e., “a plurality of metal nanoparticles”);
a carrying layer 18 (“an intermediate layer”) provided between all of the metal nanoparticles (Fig. 2b; P130; also intrinsic to the described method of making- P133, 162-163),
wherein at least a part of a surface of the one or more of the metal nanoparticles 16 is exposed to the outside of the carrier-nanoparticle complex (Fig. 2b; P130; additionally intrinsic to the method of making- P133, 162-163), 
wherein the carrying layer 18 (“intermediate layer”) comprises an adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) (“a cation-based polymer electrolyte having an amine group”), and a proton-conducting layer 14 formed using a polymer having acidic side chains such that the metal catalyst particles can bond thereto (P18, 71, 75-76) including the example of polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups (i.e., “an anion-based polymer electrolyte”),
wherein the [plurality of metal catalyst nanoparticles] 16 include platinum-oriented metal particles such as platinum, ruthenium, cobalt, and the like (P68), and 
wherein the carrier-nanoparticle complex is adapted for use in a fuel cell (abstract; see claim objection section above noting the “adapated for” clause is non-limiting).
Figure 2b of Nakashima is provided below for convenience:

    PNG
    media_image6.png
    266
    477
    media_image6.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
	Nakashima is deficient with respect to the claimed subject matter in terms of 1) the cation-based polymer electrolyte comprising the polymer having the amine group (i.e. adhesive layer 12) specifically comprises polyalkyleneimine and polyallylamine hydrochloride (PAH), and 2) the anion-based polymer electrolyte (i.e., proton-conducting layer 14 formed using a polymer having acidic side chains) comprises a polymer having a sulfonic acid group as claimed.
With respect to the first deficiency, the requirement of Nakashima is that the polymer of adhesive layer 12 includes a polymer where atoms have unpaired electrons are contained in a molecular structure thereof.  In the same field of endeavor, Geng teaches analogous art of an electrocatalyst of polyethyleneimine-modified carbon nanotubes which support a PtRu catalyst, the polyethyleneimine (PEI) polymer being a known polymer having atoms (nitrogen atoms) having unpaired electrons contained in the molecular structure thereof, and suitable for use in a similar construct as Nakashima (full disclosure), Geng teaching the carbon nanotubes are surface functionalized with the PEI polymer in the same fashion as Nakashima with subsequent catalyst deposition thereon (see Fig. 1).  Polyethyleneimine (PEI)  as taught by Geng is a species of the genus polyalkyleneimine.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize PEI polymer, alone or together with PBI of Nakashima, as a constituent of adhesive layer 12 of Nakashima which is required to have a polymer having atoms having unpaired electrons contained in the molecular structure thereof which PEI meets, and is additionally t known to be utilized in the construct of modifying the surface of carbon nanotubes used as a carrier for electrocatalyst particles as taught by Geng.  The  selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
With respect to the second deficiency, Nakashima teaches proton-conducting layer 14 is formed using a polymer having acidic side chains, but fails to specifically disclose that the acidic side chains are a sulfonic acid group (Nakashima teaches polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups).  In the same field of endeavor, Berber teaches analogous art of a fuel cell electrocatalyst based on double-polymer coated carbon nanotubes specifically composed of Pt-deposited polybenzimidazole (PBI) coated carbon nanotubes which have a further coating of Nafion ionomer thereon (full disclosure).  Berber discusses that it was previously known to coat carbon nanotubes with PBI and PVPA (p. 2) [i.e., the polymers selected by Nakashima for layers 12 and 14 of carrying layer 18 (“the polymer layer”)], and that the instant study applies Nafion ionomer in place of PVPA given Nafion ionomer supports good proton transfer and improves the triple phase boundary of the electrocatalyst, and accordingly facilitates a good oxygen reduction reaction (p. 2).  Nafion intrinsically includes a sulfonic acid group as evidenced by the product data sheet for NafionTM perfluorianted resin solution product data sheet from Sigma-Aldrich utilized in Berber (p. 9):

    PNG
    media_image7.png
    319
    455
    media_image7.png
    Greyscale

Nafion ionomer

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the PVPA polymer utilized as the proton-conducting layer 14 polymer of Nakashima with Nafion ionomer as taught by Berber given Berber teaches an analogous configuration of a double-polymer coated carbon nanotube electrocatalyst and that Nafion supports good proton transfer and improves the triple phase boundary of the electrocatalyst, and accordingly facilitates a good oxygen reduction reaction (p. 2).   The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale B).  
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Thus, selecting a known proton-conducting polymer with acidic groups (Nafion having acidic functional groups of sulfonic acid) to meet the known requirements of Nakashima (a proton conducting polymer having acidic side chains – P75) is considered an obvious expedient in view of the case law above.
Regarding claim 2, Nakashima teaches wherein a height of the carrying layer 18 (“intermediate layer”) provided between the metal nanoparticles 16 is smaller than or the same as an average diameter of the metal nanoparticles as illustrated in Fig 2b.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 3, Nakashima teaches wherein the carrying layer 18 (“intermediate layer”) is provided on 100% based on a total area of a surface of the carrier 10 which is not provided with the metal nanoparticles 16 (Fig. 2b).  
Regarding claim 4, Nakashima teaches wherein the cation-based polymer electrolyte can be polybenzimidazole (PBI) (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) as well as a pyridine group (see middle molecule in which X may be a nitrogen atom).  Nakashima as modified by Geng teaches the cation-based polymer electrolyte can be polyethyleneimine (PEI) polymer (“a polymer having an amine group”).
Regarding claim 7, Nakashima teaches the carrying layer 18 (“intermediate layer”) comprises adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80), 
and Nakashima as modified by Geng teaches the cation-based polymer electrolyte can be polyethyleneimine (PEI) polymer.  Additionally, Nakashima as modified by Berber teaches the proton-conducting layer can be Nafion ionomer.  Each of these materials is an organic-based polymer and comprises carbon (see P80-81 chemical structures of Nakashima illustrating the carbon within the PBI constituent, and the Nafion structure reproduced above illustrating the carbon within Nafion).  Thus, the carrying layer 18 (“intermediate layer”) comprising adhesion layer 12 of PBI/PEI and proton-conducting layer of Nafion further comprises carbon as claimed.
	Regarding claim 16, Nakashima teaches wherein the [plurality of metal nanoparticles] comprises platinum (Pt), and platinum-oriented metal such as platinum, ruthenium, cobalt, and the like (P68).  Geng teaches the use of PtRu nanoparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru) (abstract).  Berber teaches the use of platinum (Pt) nanoparticles (abstract).
	The combined use of platinum (Pt) nanoparticles as taught by each of Nakashima and Berber, and the PtRu nanonparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru)) of Geng is considered an obvious expedient given the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950); MPEP § 2143.  The combined use of Pt-Ru alloyed nanoparticles of Geng with the Pt nanoparticles of Nakashima provides the predictable results of decreasing the cost of the metal nanoparticles selected given platinum is significantly more expensive than ruthenium, as well as providing a desired degree of catalytic activity.

12.	Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy previously provided), as 
evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided),
	and further in view of Gross et al. (US 9,337,493).
Regarding claim 16, Nakashima teaches wherein the [plurality of metal nanoparticles] comprises platinum (Pt), and platinum-oriented metal such as platinum, ruthenium, cobalt, and the like (P68).  Geng teaches the use of PtRu nanoparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru) (abstract).  Berber teaches the use of platinum (Pt) nanoparticles (abstract).
	The combined use of platinum (Pt) nanoparticles as taught by each of Nakashima and Berber, and the PtRu nanonparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru)) of Geng is considered an obvious expedient given the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950); MPEP § 2143.  The combined use of Pt-Ru alloyed nanoparticles of Geng with the Pt nanoparticles of Nakashima provides the predictable results of decreasing the cost of the metal nanoparticles selected given platinum is significantly more expensive than ruthenium, as well as providing a desired degree of catalytic activity.  
	Furthermore, the technique is known in the art as taught by Gross in which a fuel cell catalyst supported on carbon may be selected from platinum (Pt) and/or platinum-ruthenium (Pt-Ru) (C12/L23-27).  

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy previously provided), as 
evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided),
as applied to claim 1 above, and further in view of Yamaguchi et al. (US 2006/0099485).
	Regarding claim 17, Nakashima as modified by Geng and Berber fails to disclose the anion-based polymer electrolyte comprises a [second?] polymer having a sulfonic acid group selected from the group claimed including polystyrene sulfonate, polyvinylsulfonic acid, poly(4-styrenesulfonic acid) and mixtures thereof.  
	In the same field of endeavor, Yamaguchi teaches a carrier-nanoparticle complex 6 used in a fuel cell as a catalyst in which metal nanoparticles 3 are supported on a carrier with a proton-conductive substance polymer 5 as is the case in Nakashima’s carrying layer 18 (“intermediate layer”) that includes a proton-conducting layer 14 formed using a polymer having acidic side chains such that the metal catalyst particles can bond thereto (P18, 71, 75-76) including the example of polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups (i.e., “an anion-based polymer electrolyte”).  Fig. 1a of Yamaguchi is reproduced below for convenience:

    PNG
    media_image8.png
    565
    735
    media_image8.png
    Greyscale

Yamaguchi teaches that the proton-conductive substance may include sulfonic groups or phosphoric acid groups (P89) and may be a homopolymer of the monomer vinysulfonic acid (i.e., polyvinylsulfonic acid), among others (P93-94).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to additionally provide polyvinylsulfonic acid as part of 
Nakashima’s carrying layer 18 (“intermediate layer”) that includes a proton-conducting layer 14 in order to provide the predictable results of the desired degree of proton conductivity.  
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Thus, selecting a known proton-conducting polymer with acidic groups (polyvinylsulfonic acid of Yamaguchi) to meet the known requirements of Nakashima (a proton conducting polymer having acidic side chains – P75) is considered an obvious expedient in view of the case law above.
14.	Claims 1-4, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Yamaguchi et al. (US 2006/0099485).
Regarding claims 1 and 17, Nakashima teaches a carrier-nanoparticle complex (Fig. 2b; P130; not limited to full disclosure) comprising: 
a carbon carrier 10  (“ a carrier”) (P20, 78-79, 130);
a plurality of metal catalyst particles 16 provided on the carbon carrier 10 including platinum-oriented metal particles such as platinum, ruthenium, cobalt, and the like (P68) that are illustrated (see Figs. 2b, 3; P99- adhesive layer 12 is set to 1 to 5 nm and P110- proton conduction layer 14 is set to 1 to 5 nm) and shown in the SEM images (Figs. 4a-7, 9) to be nanoparticles (i.e., “a plurality of metal nanoparticles”);
a carrying layer 18 (“an intermediate layer”) provided between all of the metal nanoparticles (Fig. 2b; P130; also intrinsic to the described method of making- P133, 162-163),
wherein at least a part of a surface of the one or more of the metal nanoparticles 16 is exposed to the outside of the carrier-nanoparticle complex (Fig. 2b; P130; additionally intrinsic to the method of making- P133, 162-163), 
wherein the carrying layer 18 (“intermediate layer”) comprises an adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) (“a cation-based polymer electrolyte having an amine group”), and a proton-conducting layer 14 formed using a polymer having acidic side chains such that the metal catalyst particles can bond thereto (P18, 71, 75-76) including the example of polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups (i.e., “an anion-based polymer electrolyte”),
wherein the [plurality of metal catalyst nanoparticles] 16 include platinum-oriented metal particles such as platinum, ruthenium, cobalt, and the like (P68), and 
wherein the carrier-nanoparticle complex is adapted for use in a fuel cell (abstract; see claim objection section above noting the “adapted for” clause is non-limiting).
Figure 2b of Nakashima is provided below for convenience:

    PNG
    media_image6.png
    266
    477
    media_image6.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
	Nakashima is deficient with respect to the claimed subject matter in terms of 1) the cation-based polymer electrolyte comprising the polymer having the amine group (i.e. adhesive layer 12) specifically comprises polyalkyleneimine and polyallylamine hydrochloride (PAH), and 2) the anion-based polymer electrolyte (i.e., proton-conducting layer 14 formed using a polymer having acidic side chains) comprises a polymer having a sulfonic acid group as claimed.
With respect to the first deficiency, the requirement of Nakashima is that the polymer of adhesive layer 12 includes a polymer where atoms have unpaired electrons are contained in a molecular structure thereof.  In the same field of endeavor, Geng teaches analogous art of an electrocatalyst of polyethyleneimine-modified carbon nanotubes which support a PtRu catalyst, the polyethyleneimine (PEI) polymer being a known polymer having atoms (nitrogen atoms) having unpaired electrons contained in the molecular structure thereof, and suitable for use in a similar construct as Nakashima (full disclosure), Geng teaching the carbon nanotubes are surface functionalized with the PEI polymer in the same fashion as Nakashima with subsequent catalyst deposition thereon (see Fig. 1).  Polyethyleneimine (PEI)  as taught by Geng is a species of the genus polyalkyleneimine.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize PEI polymer, alone or together with PBI of Nakashima, as a constituent of adhesive layer 12 of Nakashima which is required to have a polymer having atoms having unpaired electrons contained in the molecular structure thereof which PEI meets, and is additionally t known to be utilized in the construct of modifying the surface of carbon nanotubes used as a carrier for electrocatalyst particles as taught by Geng.  The  selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
With respect to the second deficiency, Nakashima teaches proton-conducting layer 14 is formed using a polymer having acidic side chains, but fails to specifically disclose that the acidic side chains are a sulfonic acid group (Nakashima teaches polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups).  In the same field of endeavor, Yamaguchi teaches a carrier-nanoparticle complex 6 used in a fuel cell as a catalyst in which metal nanoparticles 3 are supported on a carrier with a proton-conductive substance polymer 5 as is the case in Nakashima’s carrying layer 18 (“intermediate layer”) that includes a proton-conducting layer 14.  Fig. 1a of Yamaguchi is reproduced below for convenience:

    PNG
    media_image8.png
    565
    735
    media_image8.png
    Greyscale

Yamaguchi teaches that the proton-conductive substance/polymer 5 may include sulfonic groups and/or phosphoric acid groups (P89; not limited to entire disclosure) and may, for example, be a homopolymer of the monomer vinysulfonic acid (i.e., polyvinylsulfonic acid), among others (P93-94).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to either substitute or use in combination with the PVPA polymer having phosphonic acid groups a polymer having sulfonic acid groups for the 
the anion-based polymer electrolyte 14 polymer material of Nakashima as taught by Yamaguchi given the established functional equivalency thereof as taught by Yamaguchi (P89) as well as the combined use thereof as taught by Yamaguchi (P89, 94) in order to provide the predictable results of the desired degree of proton conductivity and capability of the metal catalyst particles to bond thereto.  
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Thus, selecting a known proton-conducting polymer with acidic groups (polyvinylsulfonic acid of Yamaguchi) to meet the known requirements of Nakashima (a proton conducting polymer having acidic side chains – P75) is considered an obvious expedient in view of the case law above.
Regarding claim 2, Nakashima teaches wherein a height of the carrying layer 18 (“intermediate layer”) provided between the metal nanoparticles 16 is smaller than or the same as an average diameter of the metal nanoparticles as illustrated in Fig 2b.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 3, Nakashima teaches wherein the carrying layer 18 (“intermediate layer”) is provided on 100% based on a total area of a surface of the carrier 10 which is not provided with the metal nanoparticles 16 (Fig. 2b).  
Regarding claim 4, Nakashima teaches wherein the cation-based polymer electrolyte can be polybenzimidazole (PBI) (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) as well as a pyridine group (see middle molecule in which X may be a nitrogen atom).  Nakashima as modified by Geng teaches the cation-based polymer electrolyte can be polyethyleneimine (PEI) polymer (“a polymer having an amine group”).
Regarding claim 7, Nakashima teaches the carrying layer 18 (“intermediate layer”) comprises adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80), 
and Nakashima as modified by Geng teaches the cation-based polymer electrolyte can be polyethyleneimine (PEI) polymer.  Additionally, Nakashima as modified by Yamaguchi teaches the proton-conducting layer can be polyvinylsulfonic acid (P93-94).  Each of these materials is an organic-based polymer and comprises carbon (see P80-81 chemical structures of Nakashima illustrating the carbon within the PBI constituent).  Thus, the carrying layer 18 (“intermediate layer”) comprising adhesion layer 12 of PBI/PEI and proton-conducting layer of polyvinylsulfonic acid further comprises carbon as claimed.
	Regarding claim 16, Nakashima teaches wherein the [plurality of metal nanoparticles] comprises platinum (Pt), and platinum-oriented metal such as platinum, ruthenium, cobalt, and the like (P68).  Geng teaches the use of PtRu nanoparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru) (abstract).  Yamaguchi teaches the use of platinum (Pt) or Pt-Ru nanoparticles (P84).
	The combined use of platinum (Pt) nanoparticles as taught by each of Nakashima and Yamaguchi, and the PtRu nanonparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru)) of Geng or Yamaguchi is considered an obvious expedient given the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950); MPEP § 2143.  The combined use of Pt-Ru alloyed nanoparticles of Geng (or Yamaguchi) with the Pt nanoparticles of Nakashima provides the predictable results of decreasing the cost of the metal nanoparticles selected given platinum is significantly more expensive than ruthenium, as well as providing a desired degree of catalytic activity.
Regarding claim 17, Nakashima as modified by Yamaguchi teaches wherein the anion-based polymer electrolyte [comprising the polymer having the sulfonic acid group] is selected from the group named (Yamaguchi teaches polyvinylsulfonic acid- P93-94).

15.	Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Yamaguchi et al. (US 2006/0099485) as applied to claim 1 above,	and further in view of Gross et al. (US 9,337,493).
Regarding claim 16, Nakashima teaches wherein the [plurality of metal nanoparticles] comprises platinum (Pt), and platinum-oriented metal such as platinum, ruthenium, cobalt, and the like (P68).  Geng teaches the use of PtRu nanoparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru) (abstract).  Yamaguchi teaches the use of platinum (Pt) or Pt-Ru nanoparticles (P84).
	The combined use of platinum (Pt) nanoparticles as taught by each of Nakashima and Yamaguchi, and the PtRu nanonparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru)) of Geng or Yamaguchi is considered an obvious expedient given the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950); MPEP § 2143.  The combined use of Pt-Ru alloyed nanoparticles of Geng (or Yamaguchi) with the Pt nanoparticles of Nakashima provides the predictable results of decreasing the cost of the metal nanoparticles selected given platinum is significantly more expensive than ruthenium, as well as providing a desired degree of catalytic activity.
Furthermore, the technique is known in the art as taught by Gross in which a fuel cell catalyst supported on carbon may be selected from platinum (Pt) and/or platinum-ruthenium (Pt-Ru) (C12/L23-27).  

Compact Prosecution Claim Rejection
16.	Claim 7 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy previously provided), as 
evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided),
	and further in view of Liu et al. (US 2011/0281719) for compact prosecution purposes.
	Regarding claim 7, modified Nakashima fails to disclose wherein the carrying layer 18 (“intermediate layer”) comprising the polymeric materials of polybenzimidazole (PBI)/PEI and Nafion further comprises carbon [in the format described in P148-152 of the PGPUB].  Liu teaches analogous art of an electrocatalyst in which metals are supported by polymers (i.e., “a carrier nanoparticle complex” – see Fig. 12), and wherein the polymer material is subjected to a high temperature treatment such that partial decomposition and carbonization of the polymers occur in order to improve the electron conductivity of the framework materials by carbonizing the polymer framework so that the charge can be more effectively transferred to and from the catalytic active site during electrochemical reaction (P52).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to partially carbonize the carrying layer 18 (“intermediate layer”) comprising the polymeric materials of polybenzimidazole (PBI)/PEI and Nafion such that the carrying layer 18 (“intermediate layer”) further comprises carbon [in the format described in P148-152 of the PGPUB] given Liu teaches the technique is known in the art and provides the predictable and beneficial results of improving the electron conductivity of the framework materials by carbonizing the polymer framework so that the charge can be more effectively transferred to and from the catalytic active site during electrochemical reaction (P52).  

Response to Arguments
17.	Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Applicant’s arguments are reproduced below with subsequent Examiner response sections that are respectfully submitted:
	1)  Respectfully, the applied prior art references do not provide sufficient guidance or motivation to arrive at the claimed invention. Even considering the cited secondary references in combination, a person of ordinary skill in the art would not have any reason or motivation that would have provided guidance to reach the claimed invention, with a reasonable expectation of success. Accordingly, there exists no prima facie case of obviousness. 

	Response:  Aside from stating that the there is no reason or motivation to achieve the claimed invention, there is no explicit alleged error or missing limitation argued by Applicant, wherein Applicant must show how the amendments avoid the references previously applied.  The Examiner respectfully disagrees; a prima facie case of obviousness exists as detailed in the updated rejections above applied against the claim.  The only deficiencies of the primary reference [Nakashima et al. (US 2015/0024304)] applied in each rejection above are the specific materials utilized for each of cation-based and anion-based polymer electrolytes.  The secondary references in each of the rejections above teach the specified claimed materials as known materials suitable for the intended use such that a prima facie obviousness determination is made given the following case law (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Accordingly, the argument is not persuasive.
	2) Furthermore, arguendo, the claimed invention provides surprising and unexpected results over the prior art. That is, the claimed invention relates to a carrier-nanoparticle complex with excellent lifetime properties by preventing temperature change-dependent coarsening of a metal catalyst component without declining electrochemical performance. In this regard, paragraphs [0006], [0007] and [0089] of the specification as published (U.S. Publ. Appl. No. 2020/0251747), discuss that the phenomenon of coarsening can be suppressed according to the claimed invention: 
[0006] However, in the platinum-supported carbon used as a catalyst for a proton exchange membrane fuel cell electrode, the supported platinum has a size of just a few nanometers (nm) and becomes unstable as an electrochemical reaction progresses, and coarsening of platinum nanoparticles occurs. Such platinum nanoparticle coarsening gradually reduces a platinum nanoparticle surface area required for the reaction, and becomes one reason to decline fuel cell performance. BIRCH, STEWART, KOLASCH & BIRCH, LLP CAM/WYR/cjw 
Application No.: 16/644,116 Docket No.: 6403-0289PUS1 
Reply to Office Action of November 16, 2021 
Page 10 of 12 
[0007] The coarsening may mean a phenomenon of a catalyst nanoparticle expanding by 150% or greater with respect to an initial particle diameter. 
[0089] In one embodiment of the present specification, the intermediate layer may be provided in some or all of empty space between the nanoparticles by being provided on a part or the entire surface of the carrier not provided with the metal nanoparticles (Examiner emphasis).  Accordingly, coarsening, a phenomenon of the nanoparticle growing, may be suppressed not to occur even when the nanoparticles become unstable with the progress of an electrochemical reaction, and through such structural stability, thermal and structural stability of a catalyst may be enhanced, fuel cell performance decline may be minimized, and lifetime properties may be enhanced. 

The data from "Experimental Example 1," where the suppression of catalyst particle coarsening was tested, is summarized in Table 1, as well as in FIGs. 4-9 of the specification. Paragraph [0204] of the specification as published (U.S. Publ. Appl. No. 2020/0251747), states (emphasis added ): 
[0204] In the carrier-nanoparticle complexes of Examples 1 to 3 comprising an intermediate layer between supported nanoparticles, it was identified that coarsening, a phenomenon of catalyst particle growth, was effectively suppressed even when gone through a high temperature heat treatment process (FIGS. 4 to 6). This is due to the fact that the polymer electrolyte included in the intermediate layer comprises a cation-based polymer electrolyte and an anion-based polymer electrolyte strongly bonding to each other through electrostatic attraction, and particularly in Example 3, the intermediate layer has excellent crystallinity even under a high temperature since carbon having higher crystallinity is further included by carbonizing the polymer electrolyte at a high heat treatment temperature. 

See also paragraphs [0205]-[0207] of the present specification, which describes how catalyst particle coarsening was not suppressed in Comparative Example 1 (no intermediate layer present), Comparative Example 2 (the aluminum phosphate-based compound included in the intermediate layer did not bond strongly through electrostatic attraction; "it was identified that catalyst particle growth may not be suppressed when disposing a simple compound as an
Application No.: 16/644,116Docket No.: 6403-0289PUS1Reply to Office Action of November 16, 2021Page 11 of 12intermediate layer"), and Comparative Example 3 (an intermediate layer comprises only a cationic polymer electrolyte). 
The data from "Experimental Example 2," where the catalyst performance was tested, is summarized in Table 2 of the specification. Paragraphs [0211]-[0213] of the specification as published (U.S. Publ. Appl. No. 2020/0251747), states (emphasis added): 
[0211] From the above-described results, it was identified that cell performance was excellent when using the membrane-electrode assembly according to the example in a fuel cell. This is due to the fact that nanoparticle coarsening was suppressed by the intermediate layer provided between the catalyst particles. In other words, in the carrier-nanoparticle complexes of Examples 1 to 3, the catalyst particle surfaces were not completely covered by the intermediate layer, and the catalyst particles having a part of the surfaces exposed to the outside were sufficiently activated resulting in high performance. 
[0212] On the other hand, it was identified that performance significantly declined in Comparative Example 4, and this is due to the fact surfaces of the catalyst particles contributing to activity were covered by the intermediate layer, and activity was not sufficiently expressed. 
[0213] From the above-described results, it was identified that the carrier- nanoparticle complex according to the present disclosure exhibited excellent performance when used in a fuel cell since an intermediate layer was provided between the metal nanoparticles and nanoparticle activity was able to be maximized by a part of the metal nanoparticle being exposed to the outside while suppressing metal nanoparticle coarsening at a high temperature. 

These surprising and unexpected results could not have been predicted based on the prior art. 
For at least these reasons, the claimed invention is patentable over the cited references. Accordingly, reconsideration and withdrawal of these rejections are respectfully requested. 

	Response:  The limitations of the claim that create the alleged “surprising and unexpected results” appear to be:  1) there is an intermediate layer between the metal nanoparticles, and 2) surfaces of the catalyst particles contributing to activity are not covered by the intermediate layer.  
	It is first noted that the construct claimed does not match what appears to be required to achieve the alleged “surprising and unexpected results” in that the claim recites, “wherein at least a part of a surface of one or more of the metal nanoparticles is exposed to the outside of the carrier-nanoparticle complex.”  The claim only requires a single metal nanoparticle (“one or more of the metal nanoparticles”) to have the feature claimed, wherein it appears based on the disclosure that this feature would have to be a feature of all of the metal nanoparticles in order for the beneficial results to be achieved.  Accordingly, the construct presented in the claim does not appear to match what is required for the alleged “surprising and unexpected results” such that the argument is not persuasive.
	Second, all of the structure [1) there is an intermediate layer between the metal nanoparticles, and 2) surfaces of the catalyst particles contributing to activity are not covered by the intermediate layer] is entirely met by the primary reference to Nakashima.  Nakashima explicitly teaches such a structure, with Figure 2b of Nakashima provided below for convenience:

    PNG
    media_image6.png
    266
    477
    media_image6.png
    Greyscale

The fact that the Applicant has recognized another advantage which would flow naturally from the following suggestion of the prior art cannot be the basis for patentability when the differences would be otherwise obvious."  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, it is concluded that the findings of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.  See In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1987 (Fed. Cir. 1990).  See MPEP 2145.  
	Accordingly, there is no reason to believe that Nakashima’s carrier-nanoparticle complex would not achieve the additional advantages described by Applicant since the structure that achieves the advantages is fully met by Nakashima.  Accordingly, it is concluded that the findings of the additional advantages associated with doing what Nakashima teaches does not lend patentability to an otherwise unpatentable invention.  For this additional reason, the argument is not pursasive.
	Lastly, the argued surprising/unexpected result is not unexpected as evidenced by the following references:
Son et al. (US 2008/0038615): Son teaches a catalyst 20 including core 22 and active metal 26 attached to the core by ionomer 24 such that the active metal is present at the surface of the core while being attached by the ionomer to thereby increase an area of the catalyst that contacts the fuel resulting in improvement of the catalyst utility (P23), wherein the ionomer can be at least one of the polymers selected from those recited at P31 including both anion- and cation- based polymer electrolytes:

    PNG
    media_image9.png
    413
    444
    media_image9.png
    Greyscale

Hitomi et al. (US 2002/0019308):  Hitomi teaches a composite catalyst particle that includes a cation-exchange resin and a hydrophobic polymer on the surface of the metal catalyst but that has its surface party exposed to achieve the advantageous effect described below:


    PNG
    media_image10.png
    155
    433
    media_image10.png
    Greyscale

	Sato et al. (US 2012/0064431):  Sato teaches polymer electrolyte-catalyst particles in which microparticles (“a carrier”) are coated by an ion conducting polymer electrolyte layer 2 (i.e., “an intermediate layer”) and then catalyst particles are arranged in contact with the polymer electrolyte layer to achieve the composite structure particles 4 (abstract).  The structure achieved prevents agglomeration (abstract; P19-23, 34, 38-39), which is one in the same as “coarsening” as evidenced by Elabd et al. (US 2010/0285392- P6).
Polymer electrolyte-catalyst particles that are effective in preventing agglomeration of catalyst particles and polymer electrolyte particles, effective in the formation of ion pathways by polymer electrolyte particles and electron pathways by catalyst particles, and that are able to realize strong catalytic performance by improving the use efficiency of the catalyst particles and a manufacturing method thereof, electrodes formed using such composite structure particles, a membrane electrode assembly (MEA), and an electrochemical device are provided.

	Accordingly, the argument for surprising/unexpected results is also not persuasive for this third reason, because an unexpected result, to be persuasive, must be unexpected, wherein as evidenced by the references cited above, the results of increased catalytic activity and prevention in agglomeration/coarsening of the catalyst particles are known, beneficial results of the construct claimed.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c).  
	
Conclusion
18.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
	Son et al. (US 2008/0038615) teaches a catalyst 20 including core 22 and active metal 26 attached to the core by ionomer 24 such that the active metal is present at the surface of the core while being attached by the ionomer to thereby increase an area of the catalyst that contacts the fuel resulting in improvement of the catalyst utility (P23), wherein the ionomer can be at least one of the polymers selected from those recited at P31 including both anion- and cation- based polymer electrolytes:

    PNG
    media_image9.png
    413
    444
    media_image9.png
    Greyscale

Sato et al. (US 2012/0064431) (Fig. 1c reproduced below):

    PNG
    media_image11.png
    291
    629
    media_image11.png
    Greyscale

Okada (US 2014/0220474):  

    PNG
    media_image12.png
    140
    449
    media_image12.png
    Greyscale

Niu et al. (US 2006/0188774):

    PNG
    media_image13.png
    408
    477
    media_image13.png
    Greyscale


Kuo et al. (US 2012/0258850) teaches:

    PNG
    media_image14.png
    308
    509
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    423
    818
    media_image15.png
    Greyscale

Miyake (US 2008/0096078); and Hitomi et al. (US 2002/0019308).

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729